DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2020/079649, filed on 03/17/2020, which claims priority to Chinese Patent Application CN202010088163.5 filed on 02/12/2020.  On 05/26/2020, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 05/26/2020 preliminary amendment includes: (a) the specification is currently amended; and (b) claims 1-17 are original.  Claims 1-17 are currently pending and an office action on the merits follows.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered.
(i)	Claim 1’s following limitations: “a plurality of stage-cascaded GOA units”, as the figures (e.g., Figs. 1-3) appear to show only one GOA unit.
(ii)	Claim 9’s following limitations: “a plurality of stage-cascaded GOA units”, as the figures (e.g., Figs. 1-3) appear to show only one GOA unit.
Claim 17’s following limitations: “a display panel, comprising a gate driver on array (GOA) circuit, which comprises a plurality of stage-cascaded GOA units”, as the figures do not depict a display panel and the figures (e.g., Figs. 1-3) appear to show only one GOA unit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of  INCLUDING A REVERSE CIRCUIT AND A POTENTIAL HOLDING CIRCUIT AND DISPLAY PANEL”.
6.	The abstract needs to be amended to remove “The present disclosure discloses” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”).
7.	Paragraph [0001] of the originally filed specification needs to be changed from “the technical field of driving pixel” to “the technical field of driving a pixel” or “the technical field of driving pixels” to be grammatically correct.  Appropriate correction is required.
Claim Objections
8.	Claims 1-17 are objected to because of the following informalities:  
	Claim 1 at line 10 needs to change “the reserve circuit” to “the reverse circuit” to correct a typo.  Compare claim 1 at line 6 includes “a reverse circuit”.  Appropriate correction is required.  This objection applies to claims 2-8 that depend upon claim 1.
Claim 9 at line 10 needs to change “the reserve circuit” to “the reverse circuit” to correct a typo.  Compare claim 9 at line 6 includes “a reverse circuit”.  Appropriate correction is required.  This objection applies to claims 10-16 that depend upon claim 9.
Claim 17 at line 10 needs to change “the reserve circuit” to “the reverse circuit” to correct a typo.  Compare claim 17 at line 6 includes “a reverse circuit”.  Appropriate correction is required.  
Claim Interpretation – 35 USC § 112(f)
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder 
Scan Control Circuit Configured to Control a First Driving Signal Being Coupled with A Constant High-Potential Voltage Signal or a Constant Low-Potential Voltage Signal According to An (N-1)th Gate-Driving Signal
and an (N+1)th Gate-Driving Signal

For the limitations scan control circuit configured to control a first driving signal being coupled with a constant high-potential voltage signal or a constant low-potential voltage signal according to an (N-1)th gate-driving signal and an (N+1)th gate-driving signal the identified means in applicant’s specification is two transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels T1 and T2; para [0032]).

Reverse Circuit Configured to Output a Second Driving Signal
According to the First Driving Signal


For the limitations reverse circuit configured to output a second driving signal according to the first driving signal the identified means in applicant’s specification is two inverters; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference number 210, 220; para [0030]).

Gate Signal Output Circuit is Configured to Output an N-th Gate-Driving Signal According to the First Driving Signal and The Second Driving Signal

For the limitations gate signal output circuit configured to output an N-th gate-driving signal according to the first driving signal and the second driving signal the identified means in applicant’s specification is two transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels T10 and T11; para [0040]).

Potential Holding Circuit Configured to Output a Third Driving Signal
According To the First Driving Signal and The Second Driving Signal

For the limitations potential holding circuit configured to output a third driving signal according to the first driving signal and the second driving signal the identified means in applicant’s specification is three transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038]).

First Inverter Configured to Output a Fourth Driving Signal
According to the First Driving Signal

For the limitations first inverter configured to output a fourth driving signal according to the first driving signal the identified means in applicant’s specification is two transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels T3 and T4; para [0034]).

Second Inverter Configured to Output The Second Driving Signal
According to the First Driving Signal And The Fourth Driving Signal

For the limitations second inverter configured to output the second driving signal according to the first driving signal and the fourth driving signal the identified means in applicant’s specification is two transistors; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels T5 and T6; para [0036]).
Potentially Allowable Subject Matter
12.	If the above-stated objections to claims 1-17 are overcome, then these claims would be allowed.
Reasons for Allowance
13.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “a reverse circuit(FIG. 3: 200); wherein the reverse circuit(FIG. 3: 200) is configured to output a second driving signal(FIG. 3: Q2) according to the first driving signal(FIG. 3: Q1); wherein the gate signal output circuit(FIG. 3: 300) is configured to output an N-th gate-driving signal(FIG. 3: G(N)) according to the second driving signal(FIG. 3: Q2), wherein the potential holding circuit(FIG. 3: 400) is configured to output a third driving signal(FIG. 3: Q3) according to the first driving signal(FIG. 3: Q1) and the second driving signal(FIG. 3: Q2)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0189649 A1 to Xiao, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More specifically as to claim 1, Xiao discloses a gate driver on array (GOA) circuit (FIG. 1; ¶0034), comprising a plurality of stage-cascaded GOA units (FIG. 1; ¶0034), wherein an N-th GOA unit (FIG. 1; ¶0034) comprises:
	a scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034) configured to control a first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035) being coupled with a constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035) or a constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035) according to an (N-1)th gate-driving signal(G(N-1))(FIG. 1; ¶0034) and an (N+1)th gate-driving signal(G(N+1))(FIG. 1; ¶0034);
	a circuit(500)(FIG. 1; ¶0034 – circuit {FIG. 1: 500} is couple connected to the constant high-potential voltage signal {FIG. 1: UD}, the constant low-potential voltage signal {FIG. 1: DU} and the scan control circuit {FIG. 1: T1, T2}) coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), and the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034);
	a gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042 – the gate signal output circuit {Fig. 1: T2, T3} is coupling connected to the N-th clock signal {Fig. 1: CK(N)}, the constant low-potential voltage signal {Fig. 1: DU}, the scan control circuit {Fig. 1: T0, T1}) and the circuit {FIG. 1: 500}) coupled to an N-th clock signal(CK(N); ¶0034), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), and the circuit(500)(FIG. 1; ¶0034), wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042) is configured to output an N-th gate-driving signal(G(N))(FIG. 1; ¶0035) according to the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035); and
	a potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(T9,  coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), the circuit(500)(FIG. 1; ¶0034), and the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042), wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(T9, T10, T12)(FIG. 1: K(N); ¶¶0036-0037) is configured to output a third driving signal (FIG. 1: K(N); ¶¶0037, 0045), and the third driving signal (FIG. 1: K(N); ¶¶0037, 0045) is coupled with the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035);
	wherein the N is a positive integer (FIG. 1; ¶0036).
Xiao does not disclose “a reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]); wherein the reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]) is configured to output a second driving signal according to the first driving signal; wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040]) is configured to output an N-th gate-driving signal according to the second driving signal, wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(T9, T10, T12) is configured to output a third driving signal according to the first driving signal and the second driving signal”, with all other limitations as claimed.
Independent claim 9 identifies the distinct features: “a reverse circuit(FIG. 3: 200); wherein the reverse circuit(FIG. 3: 200) is configured to output a second driving signal(FIG. 3: Q2) according to the first driving signal(FIG. 3: Q1); wherein the gate signal output circuit(FIG. 3: 300) is configured to output an N-th gate-driving signal(FIG. 3: G(N)) according to the second driving signal(FIG. 3: Q2), wherein the potential holding circuit(FIG. 3: 400) is configured to output a third driving signal(FIG. 3: Q3) according to the first driving signal(FIG. 3: Q1) and the second driving signal(FIG. 3: Q2)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0189649 A1 to Xiao, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 9, Xiao discloses a gate driver on array (GOA) circuit (FIG. 1; ¶0034), comprising a plurality of stage-cascaded GOA units (FIG. 1; ¶0034), wherein an N-th GOA unit (FIG. 1; ¶0034) comprises:
	a scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034) configured to control a first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035) being coupled with a constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035) or a constant low-potential voltage signal (DU)(FIG. 1; ¶¶0034-0035) according to an (N-1)th gate-driving signal(G(N-1))(FIG. 1; ¶0034) and an (N+1)th gate-driving signal(G(N+1))(FIG. 1; ¶0034);
	a circuit(500)(FIG. 1; ¶0034) coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), and the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034);
	a gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042 – the gate signal output circuit {Fig. 1: T2, T3} is coupling connected to the N-th clock signal {Fig. 1: CK(N)}, the constant low-potential voltage signal {Fig. 1: DU} and the scan control circuit {Fig. 1: T0, T1})  coupled to an N-th clock signal(CK(N); ¶0034), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), and the circuit(500)(FIG. 1; ¶0034), wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040]) is configured to output an N-th gate-driving signal(G(N))(FIG. 1; ¶0035) according to the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035); and
	a potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(FIG. 1: K(N); ¶¶0036-0037) coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), the circuit(500)(FIG. 1; ¶0034), and the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042), wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038]) is configured to output a third driving signal (FIG. 1: K(N); ¶¶0037, 0045), and the third driving signal (FIG. 1: K(N); ¶¶0037, 0045) is coupled with the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035);
	wherein the N is a positive integer (FIG. 1; ¶0036); when the N is equal to 1 (FIG. 1; ¶0036), the (N-1)th gate-driving signal(G(N-1))(FIG. 1; ¶0034) is an enabling signal that is configured to enable a first GOA unit (FIG. 1: UD; ¶¶0034-0035) to operate (FIG. 1: UD; ¶¶0034-0035).
Xiao does not disclose “a reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]); wherein the reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]) is configured to output a second driving signal according to the first driving signal; wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040]) is configured to output an N-th gate-driving signal according to the second driving signal, wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(T9, T10, T12) is configured to output a third driving signal according to the first driving signal and the second driving signal”, with all other limitations as claimed.
Independent claim 17 identifies the distinct features: “a reverse circuit(FIG. 3: 200); wherein the reverse circuit(FIG. 3: 200) is configured to output a second driving signal(FIG. 3: Q2) according to the first driving signal(FIG. 3: Q1); wherein the gate signal output circuit(FIG. 3: 300) is configured to output an N-th gate-driving signal(FIG. 3: G(N)) according to the second driving signal(FIG. 3: Q2), wherein the potential holding circuit(FIG. 3: 400) is configured to output a third driving signal(FIG. 3: Q3) according to the first driving signal(FIG. 3: Q1) and the second driving signal(FIG. 3: Q2)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0189649 A1 to Xiao, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 17, Xiao discloses a display panel (FIG. 1; ¶¶0034, 0045), comprising a gate driver on array (GOA) circuit (FIG. 1; ¶0034), which comprises a plurality of stage-cascaded GOA units (FIG. 1; ¶0034), wherein an N-th GOA unit (FIG. 1; ¶0034) comprises:
	a scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034) configured to control a first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035) being coupled with a constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035) or a constant low-potential voltage signal (DU)(FIG. 1; ¶¶0034-0035) according to an (N-1)th gate-driving signal(G(N-1))(FIG. 1; ¶0034) and an (N+1)th gate-driving signal(G(N+1))(FIG. 1; ¶0034);
	a circuit(500)(FIG. 1; ¶0034) coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), and the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034);
	a gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040]) coupled to an N-th clock signal(CK(N); ¶0034), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), and the circuit(500)(FIG. 1; ¶0034), wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042) is configured to output an N-th gate-driving signal(G(N))(FIG. 1; ¶0035) according to the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035); and
	a potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(FIG. 1: K(N); ¶¶0036-0037) coupled to the constant high-potential voltage signal(UD)(FIG. 1; ¶¶0034-0035), the constant low-potential voltage signal(DU)(FIG. 1; ¶¶0034-0035), the scan control circuit, which is being interpreted as two transistors; and equivalents(See applicant’s FIG. 3, reference labels T1 and T2; para [0032])(100: T0, T1)(FIG. 1; ¶0034), the circuit(500)(FIG. 1; ¶0034), and the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040])(T2, T3)(FIG. 1; ¶¶0034-0035, 0042), wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038]) is configured to output a third driving signal(FIG. 1: K(N); ¶¶0037, 0045), and the third driving signal (FIG. 1: K(N); ¶¶0037, 0045) is coupled with the first driving signal(Q(N) node driving signal)(FIG. 1; ¶¶0034-0035); wherein the N is a positive integer (FIG. 1; ¶0036).
Xiao does not disclose “a reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]); wherein the reverse circuit, which is being interpreted as two inverters; and equivalents(See applicant’s FIG. 2, reference number 210, 220; para [0030]) is configured to output a second driving signal according to the first driving signal; wherein the gate signal output circuit, which is being interpreted as two transistors; and the equivalents(See applicant’s FIG. 3, reference labels T10 and T11; para [0040]) is configured to output an N-th gate-driving signal according to the second driving signal, wherein the potential holding circuit, which is being interpreted as three transistors(See applicant’s FIG. 3, reference labels T7, T8 and T9; para [0038])(T9, T10, T12) is configured to output a third driving signal according to the first driving signal and the second driving signal”, with all other limitations as claimed.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692